



Exhibit 10.3


AMENDMENT TO
RESTRICTED STOCK UNIT AGREEMENT


UNDER THE CITRIX SYSTEMS, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
Reference is hereby made to the Restricted Stock Unit Agreement with respect to
Awards with an Award Date of August 1, 2017 and a performance period of July 10,
2017 through December 31, 2019 (the “Award Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Award
Agreement.
A.The Schedule to the Restricted Stock Unit Agreement is deleted in its entirety
and replaced with the following:


SCHEDULE TO RESTRICTED STOCK UNIT AGREEMENT
The number of Restricted Stock Units vested as a percentage of the Target Award
shall be determined based on the Corporation’s Non-GAAP Net Operating Margin (as
defined below) at the end of the Performance Period in accordance with the
following table:
Non-GAAP Net Operating Margin
Percentage of Target Award Vested
Non-GAAP Net Operating Margin (threshold)
50%
Non-GAAP Net Operating Margin (target)
100%
Non-GAAP Net Operating Margin (maximum)
200%



Restricted Stock Units vested will be based on straight-line interpolation
between the %s above. There will be no Restricted Stock Units vested if Non-GAAP
Net Operating Margin is less than the threshold.


“Non-GAAP Net Operating Margin” is the Company’s Non-GAAP Net Operating Margin
measured from January 1, 2019 through the end of the Performance Period (fiscal
year 2019), and expressed as a percentage rounded to two decimal places, and
will be calculated to exclude certain GAAP measurements in accordance with the
Company’s past practices, including amortization of intangible assets primarily
related to business combinations, non-cash charges associated with the expensing
of equity-based compensation, non-cash charges related to amortization of debt
discount, accruals related to patent litigation, charges related to the
Company’s restructuring programs, charges related to separation activities, the
tax effects related to these items and any other items adjusted from the GAAP
results in the Company’s reported earnings as approved by the Audit Committee of
the Board of Directors.


B.The following definition is added to Section 2(c) of the Award Agreement:


“Disability” shall have the meaning set forth in any employment, executive or
similar agreement between the Company and Awardee or, if none, means Awardee’s
termination of employment with the Company or any of its Affiliates after
becoming eligible to receive benefits under the Company’s or such Affiliate’s
then current long-term disability plan applicable to Awardee.
C.The following clause (c) is added to Section 4 of the Award Agreement:


“(c)    Notwithstanding anything to the contrary herein, the provisions relating
to the treatment of performance-based Restricted Stock Units, including any
rights to acceleration, that may be set forth in an employment or executive
agreement between the Company and Awardee shall apply to this Award to the
extent applicable; provided that if a Change in Control (as defined in such
employment or executive agreement) occurs during the term of such employment or
executive agreement but prior to the last fiscal year of the Performance Period,
then actual performance shall be measured based on, and Awardee shall be deemed
to have earned, the CIC Percentage (as defined below) of the Target Award as of
the Change in Control; provided further that, subject to any rights to
acceleration set forth in such employment or





--------------------------------------------------------------------------------





executive agreement, the shares deemed earned shall remain subject to time-based
cliff vesting at the end of the remaining Performance Period. For purposes of
this Section 4(c), “CIC Percentage” shall mean (i) 50% if Non-GAAP Net Operating
Margin as of the Change in Control (measured, for purposes of this clause (i)
and the following clauses (ii) and (iii), from January 1, 2018 through the end
of the calendar month immediately preceding the Change in Control) is 27.7%,
(ii) 100% if Non-GAAP Net Operating Margin as of the Change in Control is 30.2%,
and (iii) 200% if Non-GAAP Net Operating Margin as of the Change in Control is
32.7% (with straight-line interpolation between the %s above, and no Restricted
Stock Units deemed earned if Non-GAAP Net Operating Margin as of the Change in
Control is less than 27.7%).”
D.The foregoing amendments shall be effective as of March 29, 2018. Except as
amended hereby, the Award Agreement remains in full force and effect.


By electronically accepting this Amendment to the Award Agreement and
participating in the Plan, Awardee agrees to be bound by the terms and
conditions in the Plan and the Award Agreement (including the Appendix), as
amended hereby. If Awardee has not electronically accepted this Amendment to the
Award Agreement by September 29, 2018 on Fidelity.com’s website, then this
Amendment shall automatically be deemed accepted, and Awardee shall be bound by
the terms and conditions in the Plan and the Award Agreement (including the
Appendix), as amended hereby.





